DETAILED ACTION
This is the third Office Action regarding application number 16/826,777, filed on 03/23/2020, which claims foreign priority to DE 10-2019-002034.0, filed on 03/22/2019.
This action is in response to the Applicant’s Response dated 03/08/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 03/08/2022 has been entered.
 
Status of Claims
Claims 1-18 are currently pending.
Claims 16-18 are new.
Claims 4 and 15 are amended.
Claims 1-18 are examined below.
The rejection of claims 1-15 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-15 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s arguments and amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 03/08/2022 have been carefully considered but they are moot in light of the Office’s new grounds of rejection. 
The subject matter of claim 16 would be allowable if written in independent form and amended to overcome the indefiniteness issue identified below.


Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 17 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Claim 18 is rejected because it also incorporates by reference the new matter recited in claim 17.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites a chemical formula with subscripts and concentration values that appear inconsistent. In the chemical formula (Al)x(InGa)1-xP, indium and gallium are written together within parentheses as if they are present in amounts equal to each other. However, the claim recites that the indium concentration is at least 63%, so the examiner cannot understand how a material can have at least 63% indium but also meet the required chemical formula. Further, the examiner finds the range “at least 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779) in view of HOFFMAN (US 2012/0285519 A1) and DERKACS (US 2017/0110610 A1).
Regarding claim 1, KING teaches a stacked, monolithic, upright metamorphic, terrestrial concentrator solar cell comprising (upright vs. inverter metamorphic describes the process of product construction, and has limited patentable significant here in the preamble or in the final structure of the recited produce claim): 

wherein a first subcell has a first lattice constant and a first band gap and consists essentially of germanium (cell 5, Fig. 36), 
wherein a second subcell is arranged above the first subcell and has a second lattice constant and a second band gap, and comprises GaInAs or consists essentially of GaInAs (cell 4), 
wherein a third subcell is arranged above the second subcell and has the second lattice constant and a third band gap, and comprises AlGaInAs or consists essentially of AlGaInAs (cell 3), 
wherein a fourth subcell is arranged above the third subcell and has the second lattice constant and a fourth band gap, and comprises InP (cell 2 of GaInP), 
wherein a fifth subcell is arranged above the fourth subcell and has the second lattice constant and a fifth band gap, and comprises InP (cell 1 of AlGaInP), 
wherein the first bandgap is less than the second bandgap which is less the third bandgap wish is less the fourth bandgap which is less fifth bandgap (Fig. 36 illustrates the claimed bandgap relationships), 
wherein the first lattice constant is less than the second lattice constant (the lattice constant of Ge is known to be less than the lattice constant of GaInAs), 
wherein all of the semiconductor layers of the concentrator solar cell arranged above the first subcell are epitaxially produced on the preceding subcell (epitaxial semiconductor growth process, para. 255).

    PNG
    media_image1.png
    605
    563
    media_image1.png
    Greyscale
 
KING does not disclose expressly an embodiment with five subcells that has a metamorphic buffer layer as claimed, or that the fifth subcell consists essentially of (Al)x(InGa)1-xP where x is between 10% and 37%, or that the fifth subcell has an emitter layer resistance is less than 1500 Ω/square or less than 1000 Ω/square. However, KING suggests that five-junction (exactly five subcells) may be constructed using the teachings of its invention (para. 126).
Also, KING teaches the addition of a metamorphic buffer (optional metamorphic buffer 52, Fig. 33) between a germanium subcell with a first lattice constant and a 
KING also reports that the lateral conductivity of the emitter layer (i.e., the inverse of sheet layer resistance) is important because charge carriers must move to the electrical gridlines with minimum resistive loss (para. 364). KING further reports that the material composition must be optimized in order to maximize cell efficiency and to maximize the emitter layer conductivity. 
HOFFMAN teaches a multi-junction solar cell having an AlInGaP material forming the top subcell and a sheet resistance of the top cell is less than 300 ohms/square (Figs. 1-2 and para. 43).
DERKACS teaches a III-V solar cell comprising aluminum-containing top subcells (up to 40%, para. 34), and acknowledges that conventional wisdom suggests that substantial amounts of aluminum degrades the device performance (paras. 148-149). However, DERKACS recognizes that the incorporation of higher amounts of aluminum may provide benefits that mitigate the previously known shortcomings, and DERKACS highlights that total power output over the defined predetermined operation life and end-of-life Eg/q-Voc metric are two factors that suggest the inclusion of higher aluminum amounts may be pursued, and that the shortcomings of aluminum may be mitigated also by modifying the doping schedule or thinning base thicknesses (para. 201). Also 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add a metamorphic buffer layer between the Ge and GaInAs first and second subcells because Ge and GaInAs have different lattice constants and the inclusion of the buffer layer provides for a lattice constant transition that helps reduce the density of harmful dislocations caused by lattice mismatch (KING, para. 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and optimize the aluminum content and overall chemical composition within the fifth subcell to improve subcell conductivity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and adjust the amount of aluminum to values up to 40%, including to values within the claimed range of 10-37%, as taught by DERKACS, in order to increase the total power output of the device over the defined predetermined operation life.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and configure the top subcell to have a sheet resistance of less than 300 ohms/square as taught by HOFFMAN in order to maximize cell efficiency as directed by KING.


Regarding claim 2, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fourth subcell and/or the fifth subcell has GaInP or consists essentially of GaInP (KING, Fig. 36 indicates that the fourth and fifth subcell include GaInP).

Regarding claim 3, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 2, wherein the fourth subcell and/or the fifth subcell have an aluminum content, based on the group III elements, of 0% or less than 5% or less than 1% (KING, Fig. 36 indicates that the fourth subcell may include only GaInP with no aluminum).

Regarding claim 5, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fifth subcell is formed as a heterocell, and wherein the aluminum content of the base is higher than the aluminum content of the emitter (Al-free GaInP emitter and AlGaInP base hetero top cell, KING, Fig. 43 and para. 367).

Regarding claim 6, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fifth subcell is formed as a heterocell, wherein the base is formed from AlInGaP and the emitter is formed from InGaP (Al-free GaInP emitter and AlGaInP base hetero top cell, KING, Fig. 43 and para. 367).

Regarding claim 9, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the metamorphic buffer has a sequence of at least three and at most ten layers and/or that the metamorphic buffer has a layer thickness of at least 0.5 .mu.m and at most 4 .mu.m (KING, Fig. 33 illustrates a metamorphic buffer with a sequence of five layers).

Regarding claim 10, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the second subcell has a lattice constant greater than 5.7210.sup.-10 m and/or a band gap greater than 1.07 eV (0.9-1.3 eV, KING,  Fig. 36) and/or an indium content less than 24.5%.

Regarding claim 11, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the third subcell has a band gap between 1.34 eV and 1.45 eV or between 1.3 eV and 1.5 eV (1.2-1.6 eV, KING, Fig. 36).

Regarding claim 12, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fourth subcell has a band gap between 1.61 eV and 1.69 eV or between 1.58 eV and 1.72 eV (1.5-1.9 eV, KING, Fig. 36).

Regarding claim 13, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fifth subcell has a band gap<2.05 eV or less than 1.98 eV or wherein the fifth subcell has a band gap greater than 1.74 eV (1.6-2.3 eV, KING, Fig. 36).

Regarding claim 14, the combination of KING, HOFFMAN, and DERKACS teaches or would have suggested the concentrator solar cell according to claim 1, wherein the concentrator solar cell has a window layer (window layer, KING, paras. 358, 363, 364), wherein the window layer is arranged above the fifth subcell and has a lattice constant that is at least 0.5% or at least 0.7% lower than the fourth lattice constant (layers have may lattice constants within 1% of each other, paras. 351 and 352).

Regarding claim 15, KING teaches a stacked, monolithic, upright metamorphic, terrestrial concentrator solar cell comprising: 
exactly five subcells (5-junction solar cell, Fig. 36); and 
wherein a first subcell has a first lattice constant and a first band gap and consists essentially of germanium (cell 5, Fig. 36), 

wherein a third subcell is arranged above the second subcell and has the second lattice constant and a third band gap, and comprises AlGaInAs or consists essentially of AlGaInAs (cell 3), 
wherein a fourth subcell is arranged above the third subcell and has the second lattice constant and a fourth band gap, and comprises InP (cell 2 of GaInP), 
wherein a fifth subcell is arranged above the fourth subcell and has the second lattice constant and a fifth band gap, and comprises InP (cell 1 of AlGaInP), 
wherein the first bandgap is less than the second bandgap which is less the third bandgap wish is less the fourth bandgap which is less fifth bandgap (Fig. 36 illustrates the claimed bandgap relationships), 
wherein the first lattice constant is less than the second lattice constant (the lattice constant of Ge is known to be less than the lattice constant of GaInAs), 
wherein all of the semiconductor layers of the concentrator solar cell arranged above the first subcell are epitaxially produced on the preceding subcell (epitaxial semiconductor growth process, para. 255).

    PNG
    media_image1.png
    605
    563
    media_image1.png
    Greyscale
 
KING does not disclose expressly an embodiment with five subcells that has a metamorphic buffer layer as claimed, or that the fifth subcell consists essentially of (Al)x(InGa)1-xP where x is between 25% and 37%, or that the fifth subcell has an emitter layer resistance is less than 1500 Ω/square or less than 1000 Ω/square. However, KING suggests that five-junction (exactly five subcells) may be constructed using the teachings of its invention (para. 126).
Also, KING teaches the addition of a metamorphic buffer (optional metamorphic buffer 52, Fig. 33) between a germanium subcell with a first lattice constant and a 
Also, KING reports that the lateral conductivity of the emitter layer (i.e., the inverse of sheet layer resistance) is important because charge carriers must move to the electrical gridlines with minimum resistive loss (para. 364). KING further reports that the material composition must be optimized in order to maximize cell efficiency and to maximize the emitter layer conductivity.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and optimize the aluminum content and overall chemical composition within the fifth subcell to improve subcell conductivity.
HOFFMAN teaches a multi-junction solar cell having an AlInGaP material forming the top subcell and a sheet resistance of the top cell is less than 300 ohms/square (Figs. 1-2 and para. 43).
DERKACS teaches a III-V solar cell comprising aluminum-containing top subcells (up to 40%, para. 34), and acknowledges that conventional wisdom suggests that substantial amounts of aluminum degrades the device performance (paras. 148-149). However, DERKACS recognizes that the incorporation of higher amounts of aluminum may provide benefits that mitigate the previously known shortcomings, and DERKACS highlights that total power output over the defined predetermined operation life and end-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and adjust the amount of aluminum to values up to 40%, including to values within the claimed range of 25-37%, as taught by DERKACS, in order to increase the total power output of the device over the defined predetermined operation life.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and configure the top subcell to have a sheet resistance of less than 300 ohms/square as taught by HOFFMAN in order to maximize cell efficiency as directed by KING.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779 A1) and HOFFMAN (US 2012/0285519 A1), and further in view of DIMROTH (“5-junction III-V solar cells for space applications”).
Regarding claims 7 and 8, the combination of KING and HOFFMAN teaches or would have suggested the concentrator solar cell according to claim 1, but does not disclose expressly that a layer thickness of the second subcell and/or a layer thickness 
DIMROTH teaches a five-junction solar cell having a second cell layer thickness of 1.5 micrometers and a fourth subcell layer thickness less than 1.5 micrometers (Table 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and use the subcell thicknesses taught by DIMROTH in order to achieve a desired photoelectric conversion performance.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779) in view of WANLASS (US 5,322,572) and HOFFMAN (US 2012/0285519 A1).
Regarding claim 17, KING teaches a stacked, monolithic, upright metamorphic, terrestrial concentrator solar cell comprising (upright vs. inverter metamorphic describes the process of product construction, and has limited patentable significant here in the preamble or in the final structure of the recited produce claim): 
exactly five subcells (5-junction solar cell, Fig. 36); and 
wherein a first subcell has a first lattice constant and a first band gap and consists essentially of germanium (cell 5, Fig. 36), 

wherein a third subcell is arranged above the second subcell and has the second lattice constant and a third band gap, and comprises AlGaInAs or consists essentially of AlGaInAs (cell 3), 
wherein a fourth subcell is arranged above the third subcell and has the second lattice constant and a fourth band gap, and comprises InP (cell 2 of GaInP), 
wherein a fifth subcell is arranged above the fourth subcell and has the second lattice constant and a fifth band gap, and comprises InP (cell 1 of AlGaInP), 
wherein the first bandgap is less than the second bandgap which is less the third bandgap wish is less the fourth bandgap which is less fifth bandgap (Fig. 36 illustrates the claimed bandgap relationships), 
wherein the first lattice constant is less than the second lattice constant (the optional metamorphic buffer layer is necessary where lattice constants of the first and second cells are different and require graded transition, para. 343), 
wherein all of the semiconductor layers of the concentrator solar cell arranged above the first subcell are epitaxially produced on the preceding subcell (epitaxial semiconductor growth process, para. 255), and 
wherein the fifth subcell consists essentially of Alx(InGa)1-xP and where x is between 10% and 37% (cell 1 of AlGaInP; see also para. 369 describing a 10% aluminum top cell).

    PNG
    media_image1.png
    605
    563
    media_image1.png
    Greyscale
 
KING does not disclose expressly an embodiment with five subcells that has a metamorphic buffer layer as claimed, or that the fifth subcell has an emitter layer resistance is less than 1500 Ω/square or less than 1000 Ω/square, or that the fifth subcell has an indium content greater than 63% and an aluminum content less than 25% based on group III materials of the fifth subcell. However, KING suggests that five-junction (exactly five subcells) may be constructed using the teachings of its invention (para. 126).

KING also reports that the lateral conductivity of the emitter layer (i.e., the inverse of sheet layer resistance) is important because charge carriers must move to the electrical gridlines with minimum resistive loss (para. 364). KING further reports that the material composition must be optimized in order to maximize cell efficiency and to maximize the emitter layer conductivity.
WANLASS teaches an InP top subcell for a tandem solar cell, where the indium content is greater than 63% and the aluminum content is less than 25% (no aluminum).
HOFFMAN teaches a multi-junction solar cell having an indium phosphide material forming the top subcell and a sheet resistance of the top cell is less than 300 ohms/square (Figs. 1-2 and para. 43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add a metamorphic buffer layer between the Ge and GaInAs first and second subcells because Ge and GaInAs have different lattice constants and the inclusion of the buffer layer provides for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and replace the top subcell with the InP subcell taught by WANLASS because InP has superior radiation hardness and demonstrated high efficiencies (col. 3, ll. 45-48), and can also be lattice matched with a variety of other III-V semiconductor materials.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and configure the top subcell to have a sheet resistance of less than 300 ohms/square as taught by HOFFMAN in order to maximize cell efficiency as directed by KING.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779) in view of WANLASS (US 5,322,572) and HOFFMAN (US 2012/0285519 A1) as applied to claim 17 above, and further in view of DIMROTH-2 (“Metamorphic GayIn1−yP/Ga1−xInxAs tandem solar cells for space and for terrestrial concentrator applications at C > 1000 suns”).
Regarding claim 18, the combination of KING, WANLASS, and HOFFMAN teaches or would have suggested the concentrator solar cell according to claim 17, but does not disclose expressly that the metamorphic buffer layer has a thickness greater than 0.5 micrometers and less than 20 micrometers.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and construct the existing buffer layer to have a thickness of 1.5 micrometers as taught by DIMROTH-2 since this is a known thickness to construct buffer layers and merely incorporates known techniques of buffer layer construction for the purpose of lattice constant transition.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721